Citation Nr: 1630281	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-19 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for musculoskeletal back disability (lumbar spine or low back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to December 13, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from February 1976 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision the RO increased the disability rating for the lumbar spine disability from zero to 30 percent effective October 14, 2005, which is the date of claim for increase in the rating. 

In an October 2011 decision the Board remanded the case to the RO for further development.  In the introduction of that decision, the Board determined that the record raised the issue of entitlement to TDIU as an element of the rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the record.  

On December 13, 2011 the Veteran filed a formal application for increased compensation based on unemployability.  In a September 2015 rating decision, the RO granted entitlement to TDIU effective from December 13, 2011, the date of the formal application claiming TDIU.  However, though the Veteran did not appeal from that rating decision as to the effective date for TDIU, under Rice, the TDIU claim remains on appeal throughout the pendency of the lumbar spine disability rating claim for the part when a 100 percent rating is not in effect, from January 1, 2006 to December 12, 2011.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected lumbar spine disability has been manifested by pain with limited motion.  

2.  Throughout the appeal, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve

3.  Throughout the appeal, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  Effective July 17, 2005, the Veteran was precluded from securing or following all forms of substantially gainful employment due to his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243; 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520-8529 (2015).

2.  Effective July 17, 2005, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in December 2005 satisfied the duty to notify provisions regarding the claims decided here.  As the TDIU claim is granted in full, no additional notice is necessary on that issue.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and post-service VA and private treatment records and Social Security Administration records have been obtained.

In January 2006, October 2006, and April 2012 VA afforded the Veteran examinations of his disability decided here.  These examinations are, in the aggregate, sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The record does not reflect a possible worsening of the lumbosacral spine disability since the last VA examination so as to warrant another examination.  Thus, VA's duty to assist has been met.

II. Lumbar Spine Rating

General Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

Under the General Rating Formula a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

The notes below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (1).

Analysis

The claims file contains reports of VA examinations of the Veteran's low back in January 2010, October 2010, and April 2012; and private and VA medical records of treatment dated during the appeal period including records provided by the Social Security Administration (SSA) in connection with a SSA disability claim.  As pertaining to the claims on appeal, none of the VA or private treatment records is materially inconsistent with findings of the VA examinations.  

Rating Based on Incapacitating Episodes 

During the pertinent appeal period since January 1, 2006, the Veteran's lumbar spine disability is assigned a 60 percent disability rating on the basis of findings productive of incapacitating episodes that having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  A higher rating than the currently assigned 60 percent based on incapacitating episodes is not assignable here on that basis because 60 percent is the maximum schedular rating assignable under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Id.

Rating Based on the General Formula

The Board has considered whether a higher schedular rating is warranted pursuant to criteria of the General Rating Formula, the alternative method for evaluation of the low back disability based on limitation of motion of the lumbar spine, in combination with any associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, including Note (1).

The claims file contains reports of VA examinations of the Veteran's low back in January 2010, October 2010, and April 2012.  The latter two VA examination reports contain findings from range of motion studies for the low back, showing that forward flexion of the lumbar spine was to 25 degrees in October 2006, and to 30 degrees in April 2012.  

In October 2010 the Veteran had pain throughout the range of motion process.  There was no additional limitation of motion during repetitive motion.  

At the April 2012 VA examination the Veteran had painful motion beginning at 30 degrees of flexion.  The Veteran was unable to perform repetitive-use testing; but also the report also noted that after repetitive use, the Veteran had additional limitation in range of motion of the thoracolumbar spine, and functional loss with contributing factors of: less movement than normal, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing or weight bearing. 

The range of motion findings of the October 2010 and April 2012 VA examinations are consistent with criteria for a maximum 40 percent rating based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

A higher rating than 40 percent based on limitation of motion-with or without symptoms such as pain, stiffness, or aching in the affected area of the spine and whether or not it radiates-requires either that there is unfavorable ankylosis of the entire thoracolumbar spine, to warrant a 50 percent rating; or that there is unfavorable ankylosis of the entire spine, to warrant a 100 percent rating.  Id.  

Neither of the two VA examination reports of October 2010 and April 2012 shows evidence of any kind of ankylosis of the lumbar spine or entire spine.  Moreover, there are no private or VA treatment records that reflect such criteria as required for a higher rating.  None of the clinical record evidence on file shows ankylosis of the thoracolumbar spine so as to warrant a higher rating than 40 percent for the lumbar spine disability based on range of motion.
 
At no time has the Veteran's lumbosacral spine disability been found to be ankylosed.  Although there was objective evidence of pain, following repetitive motion, there were no additional limitations in range of motion productive of ankylosis of the lumbar spine.  A higher rating is not warranted at any time during the appeal period on the basis of limitation of motion of the lumbar spine as the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine, even with consideration of factors discussed in DeLuca.  

Associated Objective Neurologic Abnormalities

As a rating in excess of 40 percent is not warranted on the basis of limitation of motion, the key question then is whether there are any associated objective neurologic abnormalities warranting ratings, which with the 40 percent rating for limitation of motion, would result in a combined rating in excess of the 60 percent rating assigned on the basis of incapacitating episodes.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

The General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  This includes any associated neurologic impairment to the lower extremities via peripheral nerves with nerve roots in the lumbosacral spine.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The report of the January 2006 VA examination recounts the following history.  The Veteran underwent lumbar laminectomy L5-S1 in November 1993.  This was associated with a post myelogram computed tomography scan of the lumbar spine with concluding impression of an abnormal study demonstrating mild generalized annular disk bulge at L4-L5 level and a moderate generalized annular bulge at L-5 level.  A July 2005 report of MRI examination of the lumbar spine contained an impression of mild to moderate degenerative disk disease L-4 level; neural foramen at this level appeared markedly narrowed due to diffuse dorsal disk protrusion.

The January 2006 VA examination report noted that the Veteran underwent surgery in October 2005 to treat recurrent right side L4-L5 lumbar disk herniation.

The January 2006 VA examination report shows that the Veteran reported having pain radiating into the right leg.  The Veteran was a truck driver but had not driven trucks or car since July 2005 when he had surgery.  He reported he had been incapacitated since then and on sick leave.

On examination, the Veteran limped off his left leg but said he sometimes limps off his right leg as well due to pain.  The Veteran had decreased sensation of the right and left legs posteriorly to light and painful touch from the lower back down to behind the knees bilaterally.  Strength on the right and left sides were both 4/5.
Deep tendon reflexes were 2+.  Straight leg raising to 10 degrees on the right caused pain in the low back.  On the left straight leg raising to 30 degrees caused pain in the low back.  Hips, knees, and ankles had strength of 4/5.

The January 2006 VA examination report contains a diagnosis of lumbosacral strain with radiculopathy down both legs. 

The October 2006 VA examination report noted on review of medical history that the Veteran had radiation down the right leg that was constant.  The Veteran described the pain as a sharp, knife-like sensation of severe intensity.  The Veteran reported that he did not have any associated symptoms of bladder complaints, bowel complaints or erectile dysfunction.  He reported that he uses a cane and at times he uses a brace; and that he can walk about 20 to 25 yards until he needs to stop and rest.

On examination the Veteran's gait was steady, but he had a slight limp.  He ambulated with a cane.  After examination the report contains an assessment of (1) lumbosacral strain with radiculopathy right leg with moderate functional impairment related to pain; and (2) lumbar spondylosis with mild functional impairment related to pain.

The report of the April 2012 VA spine examination shows that the examiner opined that it is at least as likely as not that the Veteran's right L5 radiculopathy was caused by or a result of his service connected lumbar spine condition.  As rationale, the examiner stated that the Veteran's symptoms, clinical examination, and past EMG findings were consistent with a right lower extremity radiculopathy.

On examination, findings for muscle strength testing in the lower extremities included 5/5 (normal strength) for both hips flexion and knee extension, and for left lower extremity ankle flexion and dorsiflexion and great toe extension.  Strength was 4/5 (active movement against some resistance) for right lower extremity ankle flexion and dorsiflexion, and great toe extension.  There was no muscle atrophy.  Reflexes were hypoactive at the knees and left ankle, and absent at the right ankle.  Sensory examination was normal in the lower extremities, except for decreased sensation on the right for lower leg/ankle (L4/L5/S1) and foot/toes (L5).

Straight leg raising test results were positive on the right and negative on the left.  The examiner recorded findings that the Veteran had radiculopathy pain or other radiculopathy symptoms.  

The report contains findings that the Veteran had right lower extremity symptoms involving moderate intermittent pain, moderate paresthesias or dysesthesias, and moderate numbness; and did not have such symptoms on the left side.  The examiner identified these symptoms as involving L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the right side only; of moderate severity on the right.  The examiner found that the left lower extremity was not affected by radiculopathy.  

The examiner made findings that the Veteran did not have any other neurologic abnormalities related to the thoracolumbar spine condition (such as bowel or bladder problems or pathologic reflexes.  

The report of an April 2012 VA peripheral nerves examination shows that the examiner found that the Veteran had a diagnosis of right L5 radiculopathy, diagnosed in about 1984.  The Veteran reported having problems with numbness and tingling to right lower leg, which began in the 1980s.  He had had several surgeries which did not decrease the symptoms to his right lower extremity.

The report recorded findings for peripheral nerve conditions that the Veteran had right lower extremity intermittent pain, paresthesias or dysesthesias, and numbness, all of which were severe.  The Veteran did not have these types of symptoms in the left lower extremity or in the upper extremities.  

Muscle strength testing in the lower extremities showed normal strength on the left and for right knee extension; and 4/5 strength on the right lower extremity on ankle flexion and dorsiflexion.  There was no muscle atrophy.

Reflex examination of the lower extremities showed hypoactive reflexes for the knees and left ankle, and normal findings for the right ankle.  Sensory examination of the lower extremities was normal for both thighs/knees and left lower leg/ankle; and decreased for the right lower leg/ankle.  There were no trophic changes.  The Veteran had an antalgic gait, which the examiner attributed to the Veteran's lumbar spine intervertebral syndrome.

Examination findings for the sciatic nerve were normal on the left and showed incomplete paralysis on the right.  All other lower extremity peripheral nerves tested were normal.  The examiner noted that the Veteran used a brace and cane on a constant basis.  The examiner concluded that the Veteran's peripheral nerve conditions did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

The April 2012 VA peripheral nerves examination report records findings that the Veteran had a surgical scar related to the lumbar spine disability that was painful.

The examiner concluded that the Veteran's peripheral nerve condition impacted his ability to work.  The examiner noted that the Veteran had been awarded Social Security disability, and had reported having a significant problem with walking and standing.  He also was having problems sleeping at night due to symptoms to the right lower extremity.

As reflected in the above discussed VA examination reports, the Veteran has peripheral nerve impairment of the sciatic nerve of the right lower extremity, which is associated with radiculopathy of the Veteran's service-connected lumbar spine disability.  Although the left lower extremity is not shown to involve radiculopathy in later VA examinations, the January 2006 VA examination report contains a diagnosis of lumbosacral strain with radiculopathy down both legs.  

However, as reflected in the above discussed reports of VA examinations, the evidence does not show any other associated objective neurologic abnormalities such as bowel or bladder impairment, or erectile dysfunction.  Therefore separate ratings are not warranted for any such associated objective neurologic abnormalities other than the right and left lower extremities.

Right and Left Lower Extremity Nerve Impairment

In the evaluation of neurological conditions, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  Id.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In light of the foregoing, and resolving all reasonable doubt in his favor, the Board agrees with the RO that the Veteran has neurologic impairment of the right lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve under Diagnostic Code 8520 but that compensation is not warranted given the current 60 percent rating under Diagnostic Code 5243.  See September 2015 Supplemental Statement of the Case.  As to the Veteran's left leg, in light of the evidence discussed above showing only at time left lower extremity radiculopathy, and resolving all reasonable doubt in his favor, the Board finds that his back disability is productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve, warranting a separate 10 percent rating under Diagnostic Code 8520.

Conclusions

As determined above, a rating in excess of 40 percent is not warranted for the service-connected lumbar spine disability on the basis of limitation of motion.  Further, separate 20 and 10 percent ratings for his right lower extremity and left lower extremity impairment, when combined with the 40 percent rating, would result in a combined rating of 59 percent, which is less favorable to the Veteran than the 60 percent rating on the basis of incapacitating episodes is already in effect for the lumbar spine disability.   

Extraschedular Consideration

The Board also considers whether the case should be referred for extraschedular consideration with respect to any claimed disability rating decided above.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (1) (2015).

The Veteran's service-connected lumbar spine disability has resulted in low back pain and limitation in range of motion, and the associated peripheral radiculopathies of the right and left lower extremities have been found to be productive of no more than moderate impairment.  
 
The spine schedular rating criteria reasonably describe the Veteran's level of disability and symptoms associated with the spine disabilities of the appealed rating claim.  The associated effects of the spine symptoms, such as affecting standing, sitting and driving are contemplated by the broad canvas for evaluating musculoskeletal disabilities.  The Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluations for the service-connected disability are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, extraschedular consideration for the combine effects of service-connected disability has not been expressly raised or reasonably raised by the record.

III. TDIU Prior to December 13, 2011

Applicable Law

VA regulations provide that total disability ratings for compensation may be assigned if the schedular rating is less total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more; and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.  Nonservice-connected disabilities and age may not be considered as a factor when evaluating unemployability or intercurrent disability, and they may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2015).  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

During the October 2006 VA examination the Veteran reported that he had been a truck driver but had not driven trucks or a car since July 16, 2005 when he had his low back surgery.  He reported that since then he had been incapacitated and on sick leave.

A March 2007 Notice of Decision-Fully Favorable from the Social Security Administration (SSA) Office of Disability Adjudication and Review shows that SSA granted the Veteran disability benefits due in large part to the severe impairments of his lumbar disc disease.  SSA found that the Veteran was unable to engage in and sustain activities to a degree consistent with even sedentary work.  The SSA decision document noted an opinion in 2006 by the Veteran's treating neurologist, Dr. Crumb, M.D., that the Veteran was totally disabled due to lumbar disc disease and radiculopathy, and his functioning was not expected to improve.

The report of the April 2012 VA spine examination contains remarks that the Veteran had been a truck driver and had last worked in July 2005, and that he was awarded Social Security Disability in 2006.

The examiner at the April 2012 VA examination opined that the Veteran's thoracolumbar spine condition did impact his ability to work.  In this regard, the examiner stated that the Veteran was on Social Security disability and reported that he cannot lift anything heavier than 10 pounds.  He cannot perform any bending and his range of motion was inhibited.  He cannot walk greater than 40 feet without having to stop and rest and he can only stand for five to ten minutes and can no longer exercise.

The examiner at the April 2012 VA examination opined that solely based on the Veteran's service-connected disabilities it is at least as likely as not that the Veteran would be precluded from working in all forms of employment including strenuous light duty and sedentary labor.  

The evidence shows that the Veteran was last gainfully employed on July 16, 2005, and that since that time he has not been able to work due to his back disability, as reflected in the RO's grant of a TDIU based on his back disability alone.  Here, given that the Veteran filed his back disability claim in October 2005, and because July 17, 2005, is within a year of his claim and represents an increase in disability from that date, the Board finds that entitlement to a TDIU effective July 17, 2005, is warranted.


ORDER

An increased rating in excess of 60 percent for lumbar spine disability with musculoskeletal back pain and intervertebral disc syndrome, with bilateral lower extremity peripheral neuropathy, is denied.

Effective July 17, 2005, a total disability rating based on individual unemployability due to service-connected disabilities is granted subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


